Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 8th, 2022.  Claims 56, 60, 63-70, 72, 73, 77-79, 81-91, 96, 97, 101, and 104-118 are pending.  Claims 1-55, 57-59, 61, 71, 74-76, 80, 92-95, 98-100, 102, and 103 are canceled.  Claims 108-118 are newly added.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1. adaptor configured to position the device and the camera relative to each other so that the camera…as in cl. 67/68
	***Examiner notes that removal of the phrase “configured to” does not obviate the recitation being interpreted under 35 USC 112 F/6th paragraph as the fundamental finding remains that the recitation is drawn to a generic placeholder (adaptor) followed by a functional recitation (positions the device and the camera…) without recitation to sufficient structure(s) for accomplishing such functionality.***
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1.  Unclear from the disclosure, further clarification is required (see under 35 USC 112 b/2nd paragraph).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 56, 60, 63-70, 72, 73, 77-79, 81-91, 96, 97, 101, and 104-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 56 recites, in relevant part, “…a depositon mark.”  However, the claim goes on to recite that the deposition mark is on one or  both of the plates.
Likewise language is found within dependent claims.
These recitations are indefinitely defined wherein it appears that Applicant intends to initially set forth at least one deposition mark in claim 56 and amend accordingly so as to set forth the particularly sought number of deposition marks per plate.
Clarification is required.

Claims 67, 68, and 105-107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recitation “ an adaptor that positions…the device and the camera relative to each other so that the camera…” is interpreted under 35 USC 112 F/6th as an alternative-type “means for” recitation wherein the specification does not set forth the corresponding structure(s) and equivalents thereof for such an adaptor of the recited configuration.
Examiner notes pars. [0512,0517,0534,0539] as portions within the specification which generally discuss the adaptor, but the specification does not provide the structure(s) which makeup the adaptor, nor is the adaptor shown in the drawings.
Clarification is required.
As discussed above, Examiner notes that removal of the phrase “configured to” does not obviate the recitation being interpreted under 35 USC 112 F/6th paragraph as the fundamental finding remains that the recitation is drawn to a generic placeholder (adaptor) followed by a functional recitation (positions the device and the camera…) without recitation to sufficient structure(s) for accomplishing such functionality.

Claims 68, 106, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation "the location of the sample deposition mark on the first plate".  There is insufficient antecedent basis for this limitation in the claim.
Initially, it is noted that base claim 56 provides for a deposition mark on either or both of the plates and thus may have two deposition marks.  
Applicant should amend the claims accordingly so as to parallel claim 56 or to further introduce that the deposition mark is structurally, positively provided with this location and with respect to the first plate.

Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "the filters".  There is insufficient antecedent basis for this limitation in the claim.  It appears that Applicant intends to recite “…wherein the filter separates….”


Claim 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method of claim 110 is indefinitely defined in its metes and bounds with respect to analyzing a sample as the body of the method does not provide any step(s)/process(es) which afford analysis of a sample.
Clarification is required.

Claim 111 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim lacks antecedent basis for the recitation “the inter-space-distance,” and thus the particular metes and bounds to the flexibility sought to the at least one plate is indefinitely defined herein. 











The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 113 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 113 is duplicate to that of claim 112.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56, 63-67, 72, 73, 82-84, 105, 108, and 111-118 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al (CA 2995204, WO 2017/027643), hereafter Chou.
With regards to claims 56, 63, 64, Chou discloses a first plate, a second plate, and a deposition marker (denoted as the scale marker on either or both of the first/second plates, wherein such a marker is a deposition marker as it is equivocal in its structure as claimed, and indicates an approximate location for depositing the sample and wherein the physical element remains drawn to a marker wherein such recitation is drawn to an intended use not afforded particular patentable weight; similarly, the scale marker is equivocally structured and arranged in the device and is fully capable of, herein configured to, facilitate the analysis of the sample when in the closed configuration; further noting that such functionality is drawn to a conditional process recitation wherein such process of analysis and formation of the closed configuration is not required by the device claim of 56; see pages 46, 61, 62, and including a shape of a small circle/circle or square, polygon as in cls. 63,64,101), wherein the first and second plate are movable relative to each other into different configurations, including the recited open configuration and the recited closed configuration; further, while Chou discloses providing the plates in such open and closed configuration, the recitations to such configurations are based upon conditional process recitations not positively recited herein and not afforded patentable weight in a device claim (pages 117,135-140, figs. 1-6, for example).  It is seen that a closed configuration may be made between the plates when the sample is held and compressed and provided at a thin layer of 200microns or less (page 149, for example), and an open configurations may be provided between the plates with a spacing between contact areas of greater than 300 microns (pages 151,208) Examiner further notes that the sample itself is not a positively claimed element of the device of 56 and is drawn to an intended workpiece, and Chou itself discloses applications with applied samples for assaying an analyte therein (pages 36,122 213,216).    With regard to claim 65, Chou discloses further providing a reagent coated (e.g. dried reagent layer) on at least one of the plates (pages 8, 40 for example).  With regard to claim 66, Chou discloses spacers attached to inner surface of at least one of the plates and in the sample contact area of one or both of the plates as claimed (pages 10-16,31-34,47,50-55 figs. 1-13, 17, for example).  With regards to claim 67, in as much as presently understood, Chou discloses a device of claim 56 as discussed above, a camera that is configured to image at least part of the sample in the device, an adaptor configured to position the device and the camera relative to each other as claimed (pages 16, 117,118,122,249,248, fig. 30, for example) wherein the receiving platform of the smartphone may be seen as the adaptor that positions the device relative to the camera within the smartphone, or the stage of the microscope which receives the device and positions the device relative to the imaging optics).   With regard to claim 72, the device further comprises a hinge that is connected to the first plate and the second plate to allow the first and second plate to rotate around the hinge (pages 67,245, for example).  With regard to claim 73, the hinge of Chou is said to be “angle self-maintaining” in as much as recited herein wherein Chou provides a commensurately structured hinge in as much as claimed and is fully capable of maintaining an angle after a given applied force that moves the plates from a dihedral angle into another angle.  Further, given that Chou explicitly discloses that the hinge is provided as a positioning system for transitioning the plates between an open configuration and a close configuration it is clearly seen that at least the hinge substantially maintains its position from one angle to another with a given applied force as otherwise such hinge would not be able to function as a selective positioning element.  With regard to claim 82, Chou discloses that the first and second plates comprise transparent members (pages 49,51,60, 237, for example).  With regard to claim 83, Chou discloses that the first and second plate include a uniform gap or cavity therebetween when in a closed configuration, which is seen by the provision of the plates being brought together with spacers therebetween.  With regard to claim 84, Chou discloses that the device comprises a sealing film between the first and second plates (page 69, flexible thin film, for example).  With regard to claim 105, the deposition mark of Chou on the plate is at a location outside the field of view of the camera in as much as claimed.  With regard to claim 111, Chou discloses at least one of the plates is a flexible plate as claimed therein, and including by way of polystyrene (see pages 66,67, 224, for example) wherein Applicant’s disclosure in par. [0490] of US 2021/0308666 likewise discloses polystyrene as providing a material of construction for such flexibility.  With regards to claims 112, 113, Chou discloses that the spacers are arranged periodically (pages 12, Fig. 18, pages 13-15,figs. 22,25, for example).  With regard to claims 114, 115, Chou discloses microwells on the sample contact surface , liquid in the well, and a thin film sealing the liquid(page 11, figs.8&9, pages 69,139,140 for example).  With regard to claim 116, Chou discloses further providing a reagent coated (e.g. dried reagent layer) on one or both of the sample contact areas(pages 8, 40 for example).  With regard to claim 117, Chou discloses providing a reagent coated on one or both of the sample contact areas is a colorimetric reagent such as calmagite or O-Cresolpphtalein (pages 128,154, for example).  With regard to claim 118, Chou discloses the above along with use of a fluorescent reagent (e.g. dye molecules or quantum dots; alexa 790, rhodamine, fluorescein,TMRE, etc…),(see pages 23, 128, for example).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60, 68, 77-79, 101, 104, 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Demers (USPN 6,117,396).
Chou has been discussed above.
Chou further discloses imaging the sample with a camera and analyzing the sample by the image and analyzing by ELISA and other immunoassay applications (pages 8,16, 117,118,122,130,249,248, fig. 30, for example) (as in cls. 68, 77, 78).
With regards to claims 79, 106, Chou discloses applying sample containing an analyte as claimed (pages 8, 19-23,96-103, for example).
With regards to claims 107,108, Chou discloses providing a sample as in those listed therein (page 96, for example).
With regard to claim 104, Chou does not specifically disclose a compression mark as claimed.

Chou discloses depositing the sample in the open configuration, but does not particularly disclose depositing the sample on the deposition mark/approximate location thereof as in claims 60 and 68.  

Demers discloses devices for delivering defined volume (abstract).  Demers discloses an aliquotting apparatus with liquid dispensing devices that is provided with an alignment detection mechanism, and wherein the alignment detection mechanism has alignment markers on the device and the receiving substrate such as an assay plate.  Demers discloses that the markers may be mechanical markers, magnetic markers, electrical markers, or optical markers.  Demers also discloses that the alignment detection mechanism has an alignment detection device for determining the relative positions of the alignment markers of the dispensing system relative to the markers on the assay plate for proper deposition of the liquid to the marked areas (line 48, col. 10 – line 13, col. 11, for example).

It would have been obvious to one of ordinary skill in the art to utilize alignment markers on either or both of the first/second assay plates of Chou so as to provide for an alignment means to be used in connection with an automated alignment means and depositing the sample to the marker location/proximate location to particularly and selectively deliver the sample to assay plate reception portion(s) of interest as taught by Demers, or alternatively with respect to a visual indication for alignment for the aliquotting/deposition to the marked areas of the assay plate(s) in order to more easily and accurately deposit samples to the assay plate(s) to ensure a proper sample preparation procedure.  It is also well within the ordinary skill of the artisan to fashion the markers directly within the wells/cavities where sample is to be deposited as a likewise means for complementary alignment between the markers on the assay plate(s) and that of the alignment mechanism in the aliquotting system wherein one can have a direct correspondence just as readily as providing an adjacent correspondence wherein the well/cavity is registered with the proximate marker (and likewise readily accomplished by a user visualizing markers either directly to the well/cavity for the sample, or proximate thereto).
Further, while Demers does not specifically disclose the shape of the marker as in cls. 63, 64, 101, Demers discloses markers such as mechanical and optical markers wherein it is seen as an obvious engineering design choice to one of ordinary skill in the art to utilize any shape of marker which can be read by a complementary alignment detection mechanism or recognized visually by a user for providing optical indicators for the sample deposition site(s) wherein the choosing of the shape is well within the ordinary skill of the artisan, and wherein such symbols provided in the claims are well-accustomed and common shapes.  This is further seen as an obvious design choice absent a showing of a criticality or unexpected results arising otherwise.
Additionally, as Demers discloses a complementary alignment mechanism and alignment features on an assay plate by way of various markers that may be visually identified or automatically identified and Chou is concerned with properly compressing the first and second plates when bringing the plates into the second, closed configuration, it would have been obvious to one of ordinary skill in the art to utilize a compression marker(s) on the assay plate (and thus at a predetermined position relative to the deposition mark) so as to provide a marker(s) to indicate point(s) of contact for the compression to take place between the plates as an additional measure for assuring proper compression and indicating points of contact therefor.  


	Claims 81 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Puleo et al. (US 2015/0166956), hereafter Puleo.
	Chou has been discussed above.	
	Chou does not specifically disclose a filter member situated atop the spacers of the first plate wherein the filter separates a composite sample into components, and a method of analysis including such device and depositing a sample on the filter member.
	Puleo discloses devices for separation of particulates and associated methods (abstract).  Puleo discloses a micro porous filter member 105 with pores 134, which is located above the collection chamber 102, wherein the filter member provides to separate whole blood into its particulates (pars. [0089-0096], for example, figs. 12,13, for example).  Puleo further discloses implementation with an analysis device (par. [0087], for example).
	It would have been obvious to modify Chou to include a filter member atop the spacer elements for separating a composite sample into components such as suggested by Puleo in order to afford a whole blood pre-processing filtration application to particularly extract the cells of interest thus removing potential noise/interference to the imaging and providing for more accurate analysis as likewise desired in Chou (see pages 201,236,244 to total blood count, for example).

Claims 69, 70, 85-91, 96, and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Brown (USPN 6,037,168).
Chou has been discussed above.
Chou does not specifically disclose that the device further comprises a separation sheet, and of a thickness of 250microns or less, that is sandwiched between the two plates and in contact with the two plates, the separation plate has an extended portion that is not covered by any of the plates, and wherein the extended portion of the sheet is configured to facilitate a separation of the two plates as in claims 69 and 70.
Chou does not specifically disclose that the device further comprises a separation plate as recited in claims 85-91, 96, and 97.
Brown discloses a microbiological assembly comprising resealable closure means (abstract). As in cls. 69, 70, Brown discloses that the separation sheet sandwiched between and in contact with the cover 70 and the support 62 and has a thickness such as claimed (noting thicknesses at 10microns, 100microns, and values therebetween and above that coincide with the claimed thicknesses) (lines 27-34, col. 8, for example) wherein the separation sheet facilitates a separation of the two plate (fig. 6, for example).  As in cl. 85, Brown discloses that the device comprises a separation sheet comprising a flexible planar member 68 formed between a first and second plate,  comprising a non-porous material configured to prevent liquid, reagent, debris, or a combination thereof from permeating through the separation sheet (abstract; fig. 6, for example).  As in cls. 86-91, Brown further discloses that the separation sheet is removably attachable to the inner surface of at least one of the first and second plates and is configured to protectively enclose the sample contact area , and comprises a pressure sensitive or pressure activated adhesive that comprises an elastomeric compound, such as acrylics (abstract; lines 33-60, col. 7; lines 1-20, col. 11; lines 46-48, col. 13, for example).  As in cls. 91, 97, Brown discloses that the separation sheet may be made to be soluble in water or water associated with a sample, wherein the separation sheet may be made of polyethylene or cellulose ester which have a solubility in water or water associated with a sample (lines 57-60, col. 9, for example).  As in cl. 96, Brown discloses that the separation sheet has a thickness such as claimed (noting thicknesses at 10microns, 100microns, and values therebetween and above that coincide with the claimed thicknesses) (lines 27-34, col. 8, for example).
It would have been obvious to one of ordinary skill in the art to modify Chou to provide a separation sheet as particularly structured and arranged as in cls. 85-91, 96, and 97 such as taught by Brown wherein such a separation sheet provides a an easily resealable layer that is inert and that provides a leak-proof barrier between the upper plate and the lower assay plate while enclosing and protecting the retention well from contamination.
Further, while Brown does not explicitly disclose that the separation sheet has an extended portion (cl. 69) that is not covered by any of the plates, such a modification would have been an obvious design choice by one of ordinary skill in the art so as to provide further coverage to the separation sheet that affords additional protection to contamination to areas such as the marked printed portion of the support and extending beyond so as to aid in a user’s gripping and removing the adhesive when desired in an easier fashion that doesn’t require the cover to be first opened.  This is seen as an obvious to try analog and design choice of the separation sheet that affords a reasonable expectation of success in the device of Chou/Brown while remaining to provide the desired leak and contamination protection throughout the device, absent a showing of a criticality or unexpected results arising otherwise.

Claim(s) 109 is/are rejected under 35 U.S.C. 103 as being unpatentable Chou in view of Demers as applied to claims 60, 68, 77-79, 101, 104, 106-108 above, and further in view of .Satish et al. (US 2013/0303870), hereafter Satsih.
Chou/Demers does not specifically disclose that the image is analyzed using a machine learning method.
Satish discloses receiving an image of a physical sample, including blood, wherein particular portions of the image may be extracted for particular identification by way of any of a number of machine learning techniques (par. [0041], for example).
It would have been obvious to one of ordinary skill in the art to modify Chou/Demers to utilize a machine learning method in analyzing the image such as taught by Satish in order to provide for particular and detailed feature extraction within the image, and wherein such machine learning provides for optimizing and simplifying complex data sets so that such targeted areas (i.e. hemoglobin, red blood cell count, etc… in the blood) can be identified more quickly.






Response to Arguments
Applicant’s arguments with respect to claim(s) 56, 63-67, 72, 73, 82-84, 105, 108, 111-118] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Herein, claims 56, 63-67, 72, 73, 82-84, 105, 108, 111-118 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al (CA 2995204, WO 2017/027643), hereafter Chou.
Examiner notes that the referenced pages are drawn to the WO2017 publication, which has a publication date of February 16th, 2017, which is more than a year beyond the effective filing date of the present application (August 23rd, 2018 from the US provisional 62/722.169).
The remaining claims are rejected over the added, secondary prior art references for the reasons discussed above in the body of the action.  This includes claim 81 (previously not rejected) and newly-added claims 108-118.

Further, as in the Claim Interpretation under 35 USC 112 F/6th with respect to claims 67&68, Examiner notes that removal of the phrase “configured to” does not obviate the recitation being interpreted under 35 USC 112 F/6th paragraph as the fundamental finding remains that the recitation is drawn to a generic placeholder (adaptor) followed by a functional recitation (positions the device and the camera…) without recitation to sufficient structure(s) for accomplishing such functionality.

Further, claims 56, 60, 63-70, 72, 73, 77-79, 81-91, 96, 97, 101, and 104-118 are rejected under 35 USC 112 B/2nd paragraph for the reasons discussed above in the body of the action.
Lastly, claim 113 is rejected under 35 USC 112 D/4th paragraph as discussed above in the body of the action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798